                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


DELORES ANN OVERTON,

                       Plaintiff,

v.                                                        Case No: 6:18-cv-690-Orl-40DCI

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.
                                          /

                                          ORDER

       This cause comes before the Court on the following:

            1. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc. 22),

               filed May 13, 2019;

            2. Plaintiff’s   Objections   to    the   Magistrate   Judge’s   Report    and

               Recommendation (Doc. 23); and

            3. Defendant’s Response to Plaintiff’s Objections (Doc. 24).

       Upon de novo review of the above, the Court overrules Plaintiff’s objections and

adopts Magistrate Judge Irick’s Report and Recommendation (“R&R”).

I.     BACKGROUND

       The procedural background as set forth in the R&R is hereby adopted and made

a part of this Order. (See Doc. 22, pp. 1–2).

II.    STANDARD OF REVIEW

       A.      Objections to an R&R

       When a party objects to a magistrate judge’s findings, the district court must “make
a de novo determination of those portions of the report . . . to which objection is made.”

28 U.S.C. § 636(b)(1). The district court “may accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” Id. The district court

must consider the record and factual issues independent of the magistrate judge’s report,

as de novo review is essential to the constitutionality of § 636. Jeffrey S. v. State Bd. of

Educ., 896 F.2d 507, 513 (11th Cir. 1990).

       B.     Social Security

       To determine whether a Social Security claimant qualifies as disabled, the

Commissioner uses a five-step sequential evaluation process, which considers:

       (1) whether the claimant is currently engaged in substantial gainful activity;
       (2) whether the claimant has a severe impairment or combination of
       impairments; (3) whether the impairment meets or equals the severity of the
       specified impairments in the Listing of Impairments; (4) based on a residual
       functional capacity (“RFC”) assessment, whether the claimant can perform
       any of his or her past relevant work despite the impairment; and (5) whether
       there are significant numbers of jobs in the national economy that the
       claimant can perform given the claimant's RFC, age, education, and work
       experience.

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). The claimant

primarily bears the burden of proving disability, but the burden temporarily shifts to the

Commissioner at step five. See Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001).

       Review of the Commissioner’s final decision as to disability is limited to

determining whether “it is supported by substantial evidence and based on proper legal

standards.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. District courts

must review the record as a whole and may not reweigh facts or substitute their own

judgment for that of the Commissioner. See Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8



                                              2
(11th Cir. 2004). The Commissioner, however, must “state with at least some measure of

clarity the grounds for his decision” and will not be affirmed “simply because some

rationale might have supported” the disability determination. Owens v. Heckler, 748 F.2d

1511, 1516 (11th Cir. 1984) (per curiam).

III.   DISCUSSION

       In her Objections, Plaintiff raises four points of error with the R&R. Specifically,

Plaintiff alleges that the R&R suffers from the same infirmities as she argued in the Joint

Memorandum (Doc. 21). As relevant, Plaintiff argues that the magistrate judge erred in

recommending that this Court : (1) affirm the ALJ’s findings at Step Three; (2) affirm the

ALJ’s findings with respect to her residual functional capacity (“RFC”); (3) affirm the ALJ’s

credibility determination; and (4) affirm the ALJ’s ultimate decision that Plaintiff is not

disabled. For the reasons set forth in the R&R, Plaintiff’s arguments fail.

              1.     The Step Three Analysis

       With respect to the ALJ’s step three analysis, Plaintiff argues that the ALJ “cherry-

picked” evidence and failed to consider the evidence most favorable to her in determining

that she does not have any marked limitations. In the R&R, the magistrate judge

recommends a finding that the ALJ’s determination under the Paragraph B criteria was

supported by substantial evidence, that the ALJ did not engage in impermissible cherry-

picking, and that any error was harmless. This Court agrees.

       Plaintiff has failed to show how consideration of any or all of the purportedly

unconsidered evidence would have any impact on the ALJ’s determination. Therefore,

any error in failing to consider the evidence is harmless as it would not have impacted the

determination. Moreover, there is substantial weight in the record to support the ALJ’s




                                             3
findings. Plaintiff has not shown how the findings are not supported or that there would

be substantial evidence to support a contrary conclusion. Thus, Plaintiff’s first objection

will be overruled.

              2.     The ALJ’s Determination of Plaintiff’s RFC

       The RFC is supported by substantial record evidence. Plaintiff has not come

forward with any evidence to the contrary or any arguments that consideration of

additional evidence would have resulted in any change in the RFC presented.

       With respect to Plaintiff’s allegation that the ALJ erred in failing to provide for her

“moderate limitation” in concentration, persistence, and pace, Plaintiff again fails to cite

to any record evidence that she suffers from such a limitation. Generalized statements

regarding effects some persons suffering from mental illnesses may face is not sufficient.

Moreover, even if there was evidence of such limitations, Plaintiff has not specified how

these were omitted from the RFC or, more specifically, what should have been included

in the RFC that would have changed the outcome of the ultimate decision.

       Finally, Plaintiff argues that the magistrate judge erred in determining that the ALJ

could reject a treating professional’s records “because it was completed by a certified

nurse specialist and not a psychiatrist.” (Doc. 23, p. 12). This, however, misreads that

recommended finding in the R&R. Rather, the R&R states that it is not clear if the ALJ

treated the record as that of a treating source, but that even if the ALJ did, he gave

sufficient and adequate reasons for according the records and opinions only partial

weight. Plaintiff has not cited any authority for the proposition that the ALJ was required

to make a written analysis of the factors set forth in 20 C.F.R. § 404.1527(f) in order to

accord the opinion only partial weight. Plaintiff also has not shown that the ALJ did not




                                              4
weigh these factors. To the contrary, the ALJ’s opinion discusses the reason for giving

partial weight to Ms. Lothamer’s opinions: because of inconsistencies between her

treatment notes and her opinions. Plaintiff admits this is one of the factors that can be

considered and utilized in affording a treating source opinion less than full weight.

       To the extent that Plaintiff argues that the opinion is not inconsistent with the record

as a whole, Plaintiff misreads the ALJ’s basis for according the opinion partial weight. He

was not comparing the opinion to the record as a whole, but rather was comparing the

opinion, as relevant, to Ms. Lothamer’s own treatment notes. (See Doc. 17-2, p. 30

(“Information in the questionnaire . . . [is] inconsistent with or unsupported by Ms.

Lothamer’s treatment notes, and records of therapy sessions.”)). Thus, Plaintiff’s “cherry-

picking” argument does not apply. Plaintiff has not shown error in the ALJ’s decision to

accord only partial weight to the opinion of Ms. Lothamer. Plaintiff’s second objection is

due to be overruled.

              3.       The ALJ’s Credibility Determination

       Plaintiff argues that the magistrate judge erred in recommending that this Court

find the ALJ’s decision to discount the credibility of her pain testimony was supported by

the record. As stated in the R&R, the ALJ provided specific and adequate reasons for not

affording Plaintiff’s testimony full weight. In the Order, the ALJ dedicates several pages

to comparing Plaintiff’s testimony to the documented medical records and evidence to

support the determination that Plaintiff’s testimony would be discounted. (See Doc. 17-2,

pp. 25–30). In short, contrary to Plaintiff’s assertions, the ALJ considered both the

activities that Plaintiff testified to performing as well as the medical records, including

Plaintiff’s reported pain contained therein, in making his credibility determination.




                                              5
Thereafter, the ALJ offered a fully articulated basis for his determination of the weight to

give Plaintiff’s testimony. This Court cannot and will not disturb the well-reasoned and

supported analysis of the ALJ. Accordingly, Plaintiff’s third assignment of error will be

overruled.

               4.      Jobs in the National Economy

       Finally, Plaintiff argues that the ALJ failed to present the vocational expert with a

proper RFC incorporating all of Plaintiff’s limitations and that there is ambiguity in whether

Plaintiff could perform the job of cleaner/housekeeping as identified by the vocational

expert. As set forth in the R&R and herein, the RFC is properly supported by the

substantial weight of the evidence and will not be disturbed by this Court. Accordingly,

Plaintiff’s first argument fails.

       With respect to Plaintiff’s second argument, Plaintiff has misapplied the RFC as

determined by the ALJ. The ALJ stated that Plaintiff could have occasional interaction

with the public. Thus, Plaintiff’s argument that the job of cleaner/housekeeping would

require some interaction with the public is not inconsistent with the ALJ’s RFC

determination that Plaintiff can maintain appropriate interaction with the public on an

infrequent basis. (See Doc. 17-2, p. 24 (stating that Plaintiff’s RFC included “work with

and respond[ing] appropriately to . . . the general public on an occasional basis”

(emphasis added))). Plaintiff has not presented any evidence that the interaction with the

general public would be more than sporadic or that the job otherwise conflicts with the

RFC set forth by the ALJ. Both the RFC and the ALJ’s ultimate decision are supported by

substantial evidence in the record. Therefore, Plaintiff’s fourth objection is also overruled.

IV.    CONCLUSION




                                              6
      For the reasons set forth herein, it is ORDERED AND ADJUDGED as follows:

          1. Plaintiff’s Objections to the Report and Recommendation (Doc. 23) are

             OVERRULED.

          2. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc. 22)

             is ADOPTED and CONFIRMED and is made a part of this Order.

          3. The final decision of the Commissioner of Social Security is AFFIRMED.

          4. The Clerk of Court is DIRECTED to enter judgment in favor of Defendant,

             the Commissioner of Social Security.

          5. The Clerk of Court is further DIRECTED to close the case.

      DONE AND ORDERED in Orlando, Florida on July 23, 2019.




Copies furnished to:

Counsel of Record




                                          7
